Citation Nr: 0906173	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  97-29 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 
1969.

This matter originates from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision the RO granted the 
Veteran's claim of entitlement to service connection for a 
left knee disability and assigned a 10 percent rating, 
effective April 17, 1997.  The Veteran appealed this decision 
to the Board of Veterans' Appeals (Board).  In a March 2005 
rating decision, the RO assigned the Veteran a separate 
compensable rating of 10 percent for arthritis of the left 
knee with limitation of extension, also effective April 17, 
1997.  In July 2006, the Board denied the claim for an 
initial evaluation in excess of 20 percent for arthritis of 
the left knee.  

The Veteran appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to partially vacate and remand 
filed by the parties, the CAVC issued an order in September 
2007 partially vacating the Board's July 2007 decision with 
respect to the left knee initial increased rating disability 
claim and remanding the matter back to the Board.  Thus, the 
matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the joint motion to partially remand filed by 
the parties was for consideration and discussion of evidence 
in support of a higher rating.  In this regard, the motion 
notes that a 2002 private medical record from Dr. Peters 
contains range of motion findings that support a higher than 
10 percent rating which was "ignored".  The motion also 
pointed out that even if subsequent findings did not support 
the higher rating, as this is an initial claim, consideration 
of staged ratings is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The record shows at the time the matter was remanded back to 
the Board, in September 2007, the Veteran's claims file was 
returned to the RO.  Shortly thereafter, in September 2007, 
the Veteran was scheduled to attend a VA orthopedic 
examination to reevaluate his left knee disability.  However, 
in continuing a "10" percent rating for the Veteran's left 
knee disability, in February 2008, the RO noted that the 
Veteran failed to report to the scheduled examination.  In 
reply, the Veteran informed the RO in June 2008 that he had 
recently moved and had not received notice of the 
examination.  He requested that he be rescheduled.  He also 
asserted that his 10 percent rating was made "decades ago" 
and that his left knee disability had worsened.  In support 
of this claim, the Veteran submitted a private medical record 
stating that the Veteran needed a total knee replacement.

The CAVC has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

In view of the fact that the Veteran's last examination was 
several years earlier, in September 2004, his June 2008 
assertions of a worsening left knee disability, and his 
contention that he never received notice of his last 
scheduled examination in September 2007, the Veteran must be 
afforded the opportunity for a new examination.   

In addition, the Veteran's representative requested in 
November 2008 that the Board keep the Veteran's record open 
for 60 days because he was trying to obtain additional 
information from the Navy and had also been hospitalized 
several times.  Nothing has been submitted to date.  However, 
in view of the necessity of this remand, the Veteran should 
be provided with another opportunity to submit evidence in 
support of his claim for a rating in excess of 20 percent for 
arthritis of the left knee.  38 U.S.C.A. § 5103A(b).

The September 1997 rating decision granted service connection 
for left knee pain due to trauma, evaluated as 10 percent 
disabling.  An August 1999 rating recharacterized the 
disability as arthritis of the left knee and continued the 10 
percent evaluation.  It was noted that there was limitation 
of motion and pain.  A March 2005 rating decision granted a 
separate 10 percent evaluation for limitation of extension, 
effective April 17, 1997, the date of receipt of the initial 
claim for service connection for knee disability.  The 
Board's July 2006 decision, which is the subject of the 
Veteran's appeal to the CAVC, restated the issue as 
entitlement to an initial evaluation in excess of 20 percent 
for arthritis of the left knee, effective April 17, 1997, 
based upon the RO's assignment of 10 percent ratings for 
limitation of extension and limitation of motion due to pain.  
Upon remand, if the RO/AMC assigns separate evaluations for 
limitation of extension, limitation of flexion, or recurrent 
subluxation/lateral instability, it must fully explain its 
actions and the bases therefore.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated him for his left 
knee disability since service.  Copies of 
medical records from all identified 
providers should be obtained and 
incorporated into the claims file, if not 
presently on file.  If attempts to obtain 
these records are not successful, the 
Veteran should be informed of this and it 
should be documented in the claims file.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee 
arthritis.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted, to include left knee range of 
motion findings.  The examiner should 
state whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the Veteran's left knee 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion.  In addition, the examiner 
should state the degree to which pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use.  Recurrent subluxation or lateral 
instability should be identified, if 
present, and the severity thereof, if 
present, should be specifically noted.  
The examiner should also determine 
whether genu recurvatum is present and, 
if present, whether it is manifested by 
objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should provide his or her 
complete rationale for all conclusions 
reached.  

3.  Thereafter, the issue of entitlement 
to an initial rating in excess of 20 
percent for arthritis of the left knee 
should be readjudicated.  The RO/AMC must 
consider whether separate ratings are 
warranted for limitation of extension, 
limitation of flexion, and/or recurrent 
subluxation/lateral instability.  If 
separate ratings are assigned, the bases 
therefore must be fully explained.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

